Title: V. M. Houseworth to James Madison, 10 June 1829
From: Houseworth, V. M.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                June 10th 1829
                            
                        
                        
                        I believe the time has expired when you were to pay the draft drawn by Capt Eddins—you would confer a favour
                            on your friend by sending me a draft on some merchant at Fredericksburg at some short date your Compliance will Oblige
                            yours Respectfully
                        
                            
                                V M Houseworth
                            
                        
                    